        Case 1:16-cv-00950-TCW Document 189 Filed 04/15/19 Page 1 of 17



                  IN THE UNITED STATES COURT OF FEDERAL CLAIMS

CB&I AREVA MOX SERVICES, LLC,                  )
                                               )
                       Plaintiff,              )
                                               )
       v.                                      )         Nos. 16-950C, 17-2017C, 18-80C,
                                               )         18-522C, 18-677C, 18-691C, 18-921C,
                                               )         18-1779C; 19-245C
THE UNITED STATES,                             )         (Judge Thomas C. Wheeler)
                                               )
                       Defendant.              )

       DEFENDANT’S ANSWER AND COUNTERCLAIM IN CASE NO. 19-245C

       For its answer to the complaint in No. 19-245C, defendant admits, denies, and alleges as

follows:

       1.      Denies the allegations contained in the first sentence of paragraph 1 for lack of

knowledge or information sufficient to form a belief as to their truth. Admits the allegations

contained in the second sentence of paragraph 1 to the extent supported by the contract cited,

which is the best evidence of its contents; otherwise denies the allegations contained in the

second sentence of paragraph 1.

       2.      Admits.

       3.      Admits the allegations contained in the first sentence of paragraph 3 to the extent

supported by the consolidated cases, pleadings and contract cited, which are the best evidence of

their contents; otherwise denies the allegations contained in the first sentence of paragraph 3.

Admits the allegations contained in the second, third, fourth and sixth sentences of paragraph 3.

The allegations contained in the fifth sentence constitute plaintiff’s characterization of its case

and conclusions of law to which no answer is required; to the extent that they may be deemed

allegations of fact, they are denied.
        Case 1:16-cv-00950-TCW Document 189 Filed 04/15/19 Page 2 of 17



        4.      Admits the allegations contained in the first and second sentences of paragraph 4

to the extent supported by the COFD cited, which is the best evidence of its contents; otherwise

denies the allegations contained in the first and second sentences of paragraph 4. Denies the

allegations contained in the third sentence of paragraph 4. The remaining allegations contained

in paragraph 4 constitute plaintiff’s characterization of its case and conclusions of law to which

no answer is required; to the extent that they may be deemed allegations of fact, they are denied.

        5.      The allegations contained in paragraph 5 constitute conclusions of law to which

no answer is required; to the extent that they may be deemed allegations of fact, they are denied.

        6.      Admits the allegations contained in the first sentence of paragraph 6. Denies the

allegations contained in the second sentence of paragraph 6.

        7.      Admits the allegations contained in the first and second sentences of paragraph 7.

Denies the allegations contained in the third sentence of paragraph 7.

        8.      Admits the allegations contained in paragraph 8 to the extent supported by the

OGI File No. 15-0061C referral, which is the best evidence of its contents; otherwise denies the

allegations contained in paragraph 8.

        9.      Denies the allegation contained in paragraph 9 for lack of knowledge or

information sufficient to form a belief as to its truth.

        10.     Admits the allegations contained in paragraph 10 to the extent supported by the

NNSA Assessment Report, which is the best evidence of its contents; otherwise denies the

allegations contained in paragraph 10.

        11.     Admits the allegations contained in paragraph 11 to the extent supported by the

NNSA Assessment Report, which is the best evidence of its contents; otherwise denies the

allegations contained in paragraph 11.



                                                   2
          Case 1:16-cv-00950-TCW Document 189 Filed 04/15/19 Page 3 of 17



          12.   The allegations contained in paragraph 12 constitute plaintiff’s characterization

of its case and conclusions of law to which no answer is required; to the extent they may be

deemed allegations of fact, they are denied.

          13.   The allegations contained in paragraph 13 constitute plaintiff’s characterization of

its case to which no answer is required; to the extent they may be deemed allegations of fact,

they are denied.

          14.   The allegations contained in paragraph 14 constitute plaintiff’s characterization of

its case to which no answer is required; to the extent they may be deemed allegations of fact,

they are denied.

          15.   The allegations contained in paragraph 15 constitute plaintiff’s characterization of

its case to which no answer is required; to the extent they may be deemed allegations of fact,

they are denied.

          16.   Admits the allegations contained in the first and fifth sentences of paragraph 16.

The remaining allegations contained in paragraph 16 constitute plaintiff’s characterization of its

case and conclusions of law to which no answer is required; to the extent they may be deemed

allegations of fact, they are denied.

          17.   Admits the allegations contained in the first sentence and footnote of paragraph

17 to the extent supported by the NID, which is the best evidence of its contents; otherwise

denies the allegations contained in the first sentence and footnote of paragraph 17. The

remaining allegations contained in paragraph 17 constitute plaintiff’s characterization of its case

to which no answer is required; to the extent they may be deemed allegations of fact, they are

denied.




                                                 3
        Case 1:16-cv-00950-TCW Document 189 Filed 04/15/19 Page 4 of 17



       18.     Admits the allegations contained in the first sentence of paragraph 18 to the extent

supported by the NID, which is the best evidence of its contents; otherwise denies the allegations

contained in the first sentence of paragraph 18. The allegations contained in the second and third

sentences of paragraph 18 constitute plaintiff’s characterization of its case and conclusions of

law to which no answer is required; to the extent they may be deemed allegations of fact, they

are denied.

       19.     Admits the allegations contained in the first, second and third sentences of

paragraph 19 to the extent supported by the NID, which is the best evidence of its contents;

otherwise denies the allegations contained in first, second and third sentences of paragraph 19.

The allegations contained in the fourth sentence of paragraph 19 constitute plaintiff’s

characterization of its case to which no answer is required; to the extent they may be deemed

allegations of fact, they are denied.

       20.      Admits the allegations contained in the first sentence of paragraph 20 to the

extent supported by the NID, which is the best evidence of its contents; otherwise denies the

allegations contained in the first sentence of paragraph 20. Admits the allegations contained in

the second sentence of paragraph 20 to the extent supported by the COFD, which is the best

evidence of its contents; otherwise denies the allegations contained in the second sentence of

paragraph 20. The allegations contained in the third sentence of paragraph 20 constitute

plaintiff’s characterization of its case to which no answer is required; to the extent they may be

deemed allegations of fact, they are denied.

       21.     Admits the allegations contained in the first and second sentences of paragraph 21

to the extent supported by the correspondence cited therein, which is the best evidence of its

contents; otherwise denies the allegations contained in the first and second sentences of



                                                 4
        Case 1:16-cv-00950-TCW Document 189 Filed 04/15/19 Page 5 of 17



paragraph 21. The allegations contained in the third and fifth sentences of paragraph 21

constitute conclusions of law to which no response is required; to the extent that they may be

deemed allegations of fact they are denied. Admits the allegations contained in the fourth

sentence of paragraph 21 to the extent supported by contract clause H.14, which is the best

evidence of its contents; otherwise denies the allegations contained in the third sentence of

paragraph 21. Admits the allegations contained in the sixth sentence of paragraph 21 to the

extent supported by the NID, which is the best evidence of its contents; otherwise denies the

allegations contained in the fourth sentence of paragraph 21

       22.     The allegations contained in paragraph 22 constitute plaintiff’s characterization of

its case and conclusions of law to which no answer is required; to the extent they may be deemed

allegations of fact, they are denied.

       23.     Admits the allegations contained in the first sentence of paragraph 23 to the extent

supported by the correspondence cited therein, which is the best evidence of its contents;

otherwise denies the allegations contained in the first sentence of paragraph 23. Admits the

allegations contained in the second sentence of paragraph 23 to the extent supported by the NID,

which is the best evidence of its contents; otherwise denies the allegations contained in the

second sentence of paragraph 23. The allegations contained in the third sentence of paragraph 23

constitute plaintiff’s characterization of its case and conclusions of law to which no answer is

required; to the extent they may be deemed allegations of fact, they are denied.

       24.     Denies the first and second sentences of paragraph 24. Admits the allegations

contained in the third and fifth sentences of paragraph 24 to the extent supported by the

correspondence cited therein, which is the best evidence of its contents, otherwise denies the

allegations contained in the third and fifth sentences of paragraph 24. Admits the allegations



                                                 5
        Case 1:16-cv-00950-TCW Document 189 Filed 04/15/19 Page 6 of 17



contained in the fourth sentence of paragraph 24 to the extent supported by FAR 42.801(c)(3),

which is the best evidence of its contents, otherwise denies the allegations contained in the fourth

sentence of paragraph 24.

       25.     Admits the allegations contained in paragraph 25 to the extent supported by the

letter dated May 31, 2017, which is the best evidence of its contents; otherwise denies the

allegations contained in paragraph 25.

       26.     Admits the allegations contained in the first, second, third and sixth sentences of

paragraph 26 to the extent supported by the letter dated June 12, 2017, which is the best evidence

of its contents; otherwise denies the allegations contained in the first, second, third, and sixth

sentences of paragraph 26. The allegations contained in the fourth and fifth sentences of

paragraph 26 constitute plaintiff’s characterization of its case and conclusions of law to which no

answer is required; to the extent they may be deemed allegations of fact, they are denied.

       27.     Admits the allegations contained in the first sentence of paragraph 27 to the extent

supported by the letter dated June 12, 2017, which is the best evidence of its contents, otherwise

denies the allegations contained in the first sentence of paragraph 27. Admits the allegations

contained in the second sentence of paragraph 27 to the extent supported by the OIG Report,

dated May 19, 2017, which is the best evidence of its contents, otherwise denies the allegations

contained in the second sentence of paragraph 27. Admits the allegations contained in the third

sentence of paragraph 27 to the extent supported by the contracting officer’s correspondence

cited therein, which is the best evidence of its contents, otherwise denies the allegations

contained in the third sentence of paragraph 27. The allegations contained in the fourth, fifth and

seventh sentences of paragraph 27 constitute plaintiff’s characterization of its case and

conclusions of law to which no answer is required; to the extent they may be deemed allegations



                                                  6
        Case 1:16-cv-00950-TCW Document 189 Filed 04/15/19 Page 7 of 17



of fact, they are denied. Admits the allegations contained in the sixth sentence of paragraph 27

to the extent cited by the NID, which is the best evidence of its contents, otherwise denies the

allegations contained in the sixth sentence of paragraph 27.

       28.      Admits the allegations contained in paragraph 28 to the extent supported by the

COFD, which is the best evidence of its contents; otherwise denies the allegations contained in

paragraph 28.

       29.      Admits the allegations contained in the first sentence of paragraph 29 to the extent

supported by the contract, which is the best evidence of its contents, otherwise denies the

allegations contained in the first sentence of paragraph 29. The allegations contained in the

second and third sentences of paragraph 29 constitute plaintiff’s characterization of its case and

conclusions of law to which no answer is required; to the extent they may be deemed allegations

of fact, they are denied.

       30.      The allegations contained in paragraph 30 constitute plaintiff’s characterization of

its case and conclusions of law to which no answer is required; to the extent they may be deemed

allegations of fact, they are denied.

       31.      Admits the allegations contained in the first, third, fourth and fifth sentences of

paragraph 31 to the extent supported by the COFD, which is the best evidence of its contents;

otherwise denies the allegations contained the first, third, fourth, and fifth sentences of paragraph

31. The allegations contained in the second and seventh sentences of paragraph 31 constitute

plaintiff’s characterization of its case and conclusions of law to which no answer is required; to

the extent they may be deemed allegations of fact, they are denied.

       32.      Admits the allegations contained in the first and second sentences of paragraph 32

to the extent supported by the COFD, which is the best evidence of its contents; otherwise denies



                                                  7
        Case 1:16-cv-00950-TCW Document 189 Filed 04/15/19 Page 8 of 17



the allegations contained in the first and second sentences of paragraph 32. The allegations

contained in the third sentence of paragraph 32 constitute plaintiff’s characterization of its case

and conclusions of law to which no answer is required; to the extent they may be deemed

allegations of fact, they are denied.

       33.      Admits the allegations contained in the first and second sentences of paragraph 33

to the extent supported by the COFD, which is the best evidence of its contents; otherwise denies

the allegations contained in the first and second sentences of paragraph 33. Denies the

allegations contained in the third and fourth sentences of paragraph 33.

       34.      Admits the allegations in the first clause of the first sentence of paragraph 34 to

the extent supported by the COFD, which is the best evidence of its contents; otherwise denies

the allegations contained in the first clause of the first sentence of paragraph 34. The allegations

contained in the remainder of paragraph 34 constitute plaintiff’s characterization of its case and

conclusions of law to which no answer is required; to the extent they may be deemed allegations

of fact, they are denied.

       35.      Admits the allegations contained in paragraph 35 to the extent supported by the

COFD, which is the best evidence of its contents; otherwise denies the allegations contained in

paragraph 35.

       36.      Admits the allegations contained in paragraph 36 to the extent supported by the

Addendum to the COFD, which is the best evidence of its contents; otherwise denies the

allegations contained in paragraph 36.

       37.      Admits the allegations contained in the first sentence of paragraph 37 to the extent

supported by the correspondence cited therein, which is the best evidence of its contents;




                                                  8
        Case 1:16-cv-00950-TCW Document 189 Filed 04/15/19 Page 9 of 17



otherwise denies the allegations contained in the first sentence of paragraph 37. Admits the

allegation contained in the second sentence of paragraph 37.

       38.     Defendant incorporates its responses to the preceding paragraphs of the

Complaint as if fully set forth herein.

       39.     The allegations contained in paragraph 39 constitute conclusions of law to which

no answer is required. To the extent they may be deemed allegations of fact, they are denied.

       40.     The allegations contained in paragraph 40 constitute conclusions of law to which

no answer is required. To the extent they may be deemed allegations of fact, they are denied.

       41.     The allegations contained in paragraph 41 constitute plaintiff’s characterization of

its case and conclusions of law to which no answer is required. To the extent they may be

deemed allegations of fact, they are denied.

       42.     The allegations contained in paragraph 42 constitute plaintiff’s characterization of

its case and conclusions of law to which no answer is required. To the extent they may be

deemed allegations of fact, they are denied.

       43.     The allegations contained in paragraph 43 constitute plaintiff’s characterization of

its case and conclusions of law to which no answer is required. To the extent they may be

deemed allegations of fact, they are denied.

       44.     The allegations contained in paragraph 44 constitute plaintiff’s characterization of

its case and conclusions of law to which no answer is required. To the extent they may be

deemed allegations of fact, they are denied.

       45.     Admits the first sentence of paragraph 45. The allegations contained in the

second sentence of paragraph 45 constitute plaintiff’s characterization of its case and conclusions




                                                9
       Case 1:16-cv-00950-TCW Document 189 Filed 04/15/19 Page 10 of 17



of law to which no answer is required. To the extent they may be deemed allegations of fact,

they are denied.

       46.      Denies each and every allegation not previously admitted or otherwise qualified.

       47.      Denies that plaintiff is entitled to any relief set forth in the prayer for relief

immediately following paragraph 45, or to any relief whatsoever.

       WHEREFORE, defendant requests that the Court enter judgment in its favor, order that

the Complaint be dismissed, and grant defendant such other and further relief as the Court may

deem just and proper.

                               DEFENDANT’S COUNTERCLAIM

       1.       This counterclaim arises under the Contract Disputes Act of 1978 (CDA), 41

U.S.C. §§ 7101 et seq., because the claim arises from the same operative facts as plaintiff’s

claims and involves the same costs. The Court has jurisdiction over this counterclaim pursuant to

28 U.S.C. §§ 1503, 2508, and 41 U.S.C. § 7103. The claim asserted below is the subject of a

final decision by the contracting officer.

       2.       Defendant and counterclaim plaintiff is the United States Department of Energy,

acting by and through the National Nuclear Security Administration (NNSA).

       3.       Plaintiff and counterclaim defendant is CB&I AREVA MOX Services, LLC

(MOX Services).

       4.       On March 22, 1999, the NNSA awarded Contract No. DE-AC02-99CH10888 (the

contract) for construction of a mixed oxide fuel facility (MFFF) at the Savannah River Site in

Aiken, South Carolina. The contract was originally awarded to Duke, Cogema, Stone &

Webster, LLC.




                                                   10
       Case 1:16-cv-00950-TCW Document 189 Filed 04/15/19 Page 11 of 17



       5.      The contract calls for the reimbursement of MOX Services’s costs when they are

reasonable, allowable, and allocable to the contract.

       6.      On December 3, 2014, NNSA received a management referral from DOE’s Office

of Inspector General (OIG) asserting that electrical work performed by MOX Services at the

MFFF was not being performed in accordance with specifications, causing the work to be

repeatedly removed and installed again, resulting in a waste of Government funds. The referral

centered on the installation of cable trays and conduit at the MFFF.

       7.      After receiving the OIG management referral, NNSA conducted an assessment of

the electrical work in question. The assessor was an NNSA employee with subject matter

expertise in electrical engineering and installations. The assessment substantiated the allegations

contained in the management referral.

       8.      Based on the assessor’s conclusions, on March 26, 2017, NNSA issued a Notice

of Intent to Disallow Costs (NOI) in the amount of $526,895. The NOI found that MOX

Services failed to follow proper procedures to ensure the work in question met contractual

quality requirements, knew or should have known of the failure, and knew or should have known

that the failure would necessitate corrective action.

       9.      On April 26, 2017, MOX Services responded to NNSA’s NOI, disputing the

NNSA assessor’s conclusions. After receiving MOX Services’s response, NNSA conducted a

supplemental assessment of the electrical rework at issue.

       10.     NNSA reviewed MOX Services’s Condition Reports (CR) and Non-Conformance

Report (NCR) as part of the supplemental assessment. These reports determined MOX

Services’s self-imposed schedule pressure to be the root cause of the nonconforming electrical

work. Specifically, the “Phase 1 Initiative” and deadlines cited in the reports are not required by,



                                                 11
       Case 1:16-cv-00950-TCW Document 189 Filed 04/15/19 Page 12 of 17



or specifically tied to, the Contract, but were imposed at significant cost by MOX Services’s

management on its craft workers, with no benefit, and at great cost, to NNSA.

        11.     After MOX Services abandoned the Phase 1 initiative, it changed design for

Rooms D104 and D106. The changes were not tied to any contractual direction from NNSA or

Contract requirements. These late changes required significant rework on cable trays and

associated parts. The cable trays should not have been scheduled for installation without

ensuring supports were both installed and designed, and that the design was adequate at the time

of the Phase 1 initiative.

        12.     Similar electrical work sequencing failures occurred with the installation of Air

Conditioning Units in Rooms D104 and D106, where the units and associated parts were not

installed before the installation of the cable trays in each room. Had the units been installed in

the correct sequence, the rework that occurred would not have been necessary.

        13.     Similar electrical work sequencing failures occurred in MOX Services’s

engineering and project management organizations related to its “Design Freeze” list in Rooms

D104 and D106. According to MOX Services’s own records, cable should not have been

installed in D106 during Phase 1.

        14.     MOX Services failed to use its best efforts to perform in an efficient and effective

manner as required by Section B.1(a) of the Contract.

        15.     MOX Services failed to use its best efforts by imposing on its craft workers a

deadline not required by or specifically tied to the Contract, with no benefit, and at significant

cost, to NNSA.




                                                 12
       Case 1:16-cv-00950-TCW Document 189 Filed 04/15/19 Page 13 of 17



        16.     MOX Services failed to use its best efforts by installing the wrong type of cable

due to the self-imposed deadline, and by damaging installed work products to “expedite

installation” or take a “short cut.”

        17.     MOX Services failed to use its best efforts by failing to properly identify and

schedule all required installation activities, and continuing to install when management knew or

should have known that all of this installation would need to be removed.

        18.     MOX Services failed to use its best efforts by not performing the electrical work

in question consistent with H.14 of the Contract.

        19.     MOX Services’s managers or supervisors failed to order electrical re-work in

good faith by imposing on its craft workers deadlines not required by or specifically tied to the

contract, with no benefit, and at great cost, to NNSA.

        20.     MOX Services’s managers or supervisors failed to order electrical re-work in

good faith by (i) installing the wrong type of cable due to the self-imposed deadline; and (ii)

damaging installed work products to “expedite installation” or take a “short cut.”

        21.     MOX Services’s managers or supervisors failed to order electrical re-work in

good faith by failing to properly identify and schedule all required installation activities, and

continuing to install when management knew or should have known that this installation would

need to be removed.

        22.     MOX Services managers or supervisors failed to order electrical re-work in good

faith by lack of engineering and project management that caused numerous previously-installed

cable trays and associated supports to be (i) removed due to being deleted from the design; (ii)

removed and reinstalled due to design changes regarding the required cable tray size; and/or (iii)

removed due to interference with other commodities.



                                                 13
       Case 1:16-cv-00950-TCW Document 189 Filed 04/15/19 Page 14 of 17



        23.     MOX Services’s managers or supervisors failed to order electrical re-work in

good faith by failing to follow its work procedures by scheduling electrical commodity

installation in room D106 when its own documents showed the design for that room was still in

flux and not ready for efficient construction.

        24.     MOX Services’s managers or supervisors failed to order electrical re-work by

failing to adhere to its own scope of work for the two rooms (D104 and D106) at the time of the

Phase 1 Energization, and performing any work at all in these rooms when the schedule was

plainly inadequate.

        25.     MOX Services failed to follow the terms of the Contract, specifically Section

J.111.G.1.b, which requires MOX Services to be responsible for planning, managing, and

controlling all construction activities; and Section J.II.A.8, which requires that design and

procurement schedules are construction-driven and designs are configured to enable efficient

construction.

        26.     MOX Services failed to follow the terms of the Contract by imposing on its craft

workers deadlines not required by or specifically tied to the contract, which demonstrates failure

to (i) plan, manage, and control all construction activities in a reasonable manner and (ii) ensure

constructability is incorporated into designs.

        27.     MOX Services failed to follow the terms of the Contract by installing the wrong

type of cable due to the self-imposed deadline; and damaging installed work products to

“expedite installation” or take a “short cut,” which demonstrates failure to plan, manage, and

control all construction activities.

        28.     MOX Services failed to follow the terms of the Contract by failing to properly

identify and schedule all required installation activities, and continuing to install when



                                                 14
       Case 1:16-cv-00950-TCW Document 189 Filed 04/15/19 Page 15 of 17



management knew or should have known that this installation would need to be removed, which

demonstrates failure to plan, manage, and control all construction activities.

       29.     MOX Services failed to follow the terms of the Contract by lack of engineering

and project management that caused numerous previously-installed cable trays and associated

supports to be: (i) removed due to being deleted from the design; (ii) removed and reinstalled

due to design changes of the required cable tray size; and/or (iii) removed due to interference

with other commodities demonstrates. This demonstrates failure to: (i) plan, manage, and

control all construction activities in a reasonable manner; and (ii) ensure constructability is

incorporated into designs.

       30.     MOX Services failed to follow the terms of the Contract by installing the air

conditioning units and supports after the cable trays, which is the opposite of the correct

installation sequence, and resulted in additional unnecessary and wasteful activities to work-

around MOX Services’s improperly sequenced air conditioning unit installation. This

demonstrates failure to plan, manage, and control all construction activities.

       31.     MOX Services failed to follow the terms of the Contract by failing to follow its

work procedures by scheduling electrical commodity installation in room D106 when its

documents showed the design for that room was still in flux and not ready for efficient

construction, which demonstrates failure to: (i) plan, manage, and control all construction

activities; and (ii) ensure constructability is incorporated into designs.

       32.     MOX Services failed to follow the terms of the Contract by not adhering to its

own scope of work for the two rooms (D104 and D106) at the time of the Phase 1 Energization,

and performing any work at all in these rooms when the schedule was plainly inadequate, which




                                                  15
       Case 1:16-cv-00950-TCW Document 189 Filed 04/15/19 Page 16 of 17



demonstrates failure to: (i) plan, manage, and control all construction activities; and (ii) ensure

constructability is incorporated into designs.

       33.     The costs MOX Services incurred from the electrical rework in question are not

reasonable, and therefore not reimbursable, as required by Federal Acquisition Regulation

31.201-2(a)(1) and 31.201-3(b).

       34.     The amount of unreasonable costs invoiced to, and paid by, NNSA for the

electrical rework in question is $526,895.

       35.     On October 25, 2018, the contracting officer (CO) issued a contracting officer’s

final decision (COFD) that disallowed $526,895 of the costs paid to MOX Services for

unreasonable electrical rework. The CO determined that these costs were not reasonable and

therefore not allowable.

       36.     The United States is entitled to recover the disallowed costs that were paid to

MOX Services, plus interest, costs, and fees to the extent permitted by law.

       37.     This counterclaim does not waive, and the United States expressly reserves, its

right to collect this debt via administrative means, including offset, pursuant to the Contract

Disputes Act, the common law, 28 U.S.C. § 3003(c)(6), FAR 32.606, and any other applicable

law or regulation.

       WHEREFORE, defendant respectfully requests that the Court enter judgment in its favor

in the amount of $526,895, plus interest, costs and fees to the extent permitted by law; order that

plaintiff’s complaint be dismissed; and grant defendant such other and further relief as the Court

may deem just and proper.




                                                 16
      Case 1:16-cv-00950-TCW Document 189 Filed 04/15/19 Page 17 of 17



                                          Respectfully submitted,



                                          JOSEPH H. HUNT
                                          Assistant Attorney General

                                          ROBERT E. KIRSCHMAN, JR.
                                          Director
 OF COUNSEL
                                          s/Allison Kidd-Miller
 MARY-ELLEN NOONE
                                          ALLISON KIDD-MILLER
 Site Counsel
                                          Assistant Director
 Savannah River Field Office
 National Nuclear Security
                                          s/Joseph E. Ashman
 Administrations
                                          JOSEPH E. ASHMAN
 Building 246-F
                                          P. DAVIS OLIVER
 P.O. Box A
                                          Senior Trial Counsel
 Aiken, South Carolina, 29802
                                          SOSUN BAE
                                          ANTHONY F. SCHIAVETTI
                                          Trial Attorneys
                                          United States Department of Justice
                                          Civil Division
                                          P.O. Box 480
                                          Ben Franklin Station
                                          Washington, D.C. 20044
                                          Tel: (202) 353-7579
                                          Fax: (202) 514-8624
DATE: April 15, 2019                      Joseph.Ashman@usdoj.gov




                                     17
